                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

 FREDERICK W. BAUER,                                   Civ. No. 19-847 (JRT/BRT)

                                  Plaintiff,

 v.                                                ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,


                                 Defendant.


      Frederick W. Bauer, N609 County Road Z, Eau Galle, WI 54737, pro se
      plaintiff.

      James D. Sides, Special Assistant United States Attorney, SOCIAL
      SECURITY ADMINISTRATION, 1301 Young Street, Suite A702,
      Dallas, TX 75202, for defendant.


      Plaintiff Frederick Bauer was incarcerated for nearly thirty years after his conviction

for federal crimes. (Compl. at 4, Mar. 26, 2019, Docket No. 1.) During his incarceration,

Bauer did not receive social security benefits. (Compl. at 7.) Following his release in

2016, he began receiving Title II benefits and applied for additional benefits under Title

XVI. (Compl., Exs. A-F (“Exs.”) at 22.) In April 2018, after the Social Security

Administration (“SSA”) denied him Title XVI benefits, Bauer attended a hearing before

an Administrative Law Judge (“ALJ”) in Madison, Wisconsin, arguing that he was wrongly

convicted and seeking retroactive benefits under Title XVI for each month of his

incarceration. (Id. at 21-22.) Because Title XVI payments are not payable during periods

                                               1
of incarceration, Bauer’s conviction had not been overturned, and Bauer’s monthly income

was too high to render him eligible, the ALJ found that he was not entitled to Title XVI

payments on a forward or retroactive basis. (Id. at 22-23.) In April 2018, Bauer submitted

a request for review of the ALJ’s decision to the SSA Appeals Council and was denied.

(Exs. at 17.)

       On March 26, 2019, Bauer brought this action for judicial review of the

Commissioner’s Decision. (Compl. at 1-2.) Bauer seeks retroactive payment of Title II

and Title XVI payments for the entire period of his incarceration, reimbursement for the

cost of travel to his hearing before the SSA, advanced legal costs, and unspecified damages.

(Id. at 2.) Bauer also submitted an application (“IFP Application”) to proceed in forma

pauperis. (Appl., Mar. 26, 2019, Docket No. 2.)

       On March 28, 2019, Magistrate Judge Becky R. Thorson issued a report and

recommendation (“R&R”), recommending that the Court deny Bauer’s IFP Application

and dismiss this action. (R. & R., Mar. 28, 2019, Docket No. 5.) The Magistrate Judge

found that Minnesota is not a proper venue for this action because a claimant seeking

judicial review of an SSA decision is required to bring an action “in the district court of

the United States for the judicial district in which the plaintiff resides,” and Bauer is a

resident of Wisconsin. 1 (Id. at 2 (quoting 42 U.S.C. § 405(g).) The Magistrate Judge also

found that Bauer’s attempt to challenge the validity of his conviction via an administrative

action is improper under Heck v. Humphrey, 512 U.S. 477 (1994). (Id. at 2-4.)


1
  Bauer’s residential address is in Wisconsin. (Compl. at 14.) By his own admission, Bauer is
required to reside in Wisconsin during his period of supervised release. (Id.)
                                               2
       Before the Court now are Bauer’s objections to the R&R. (Objs., April 19, 2019,

Docket No. 8.) Because Minnesota is not a proper venue for this action and transfer would

not be in the interests of justice, the Court will deny Bauer’s application, dismiss this

action, and adopt the R&R in full.

                                     DISCUSSION

I.     Standard of Review

       Upon the filing of an R&R by a magistrate judge, “a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ.

P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). To be proper, the objections must

specifically identify the portions of the R&R to which the party objects and explain the

basis for the objections. Turner v. Minnesota, No. 16-3962, 2017 WL 5513629, at *1 (D.

Minn. 2015). “Objections which are not specific but merely repeat arguments presented to

and considered by a magistrate judge are not entitled to de novo review, but rather are

reviewed for clear error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012,

1017 (D. Minn. 2015).

II.    Bauer’s Objections

       In his response to the R&R, Bauer does not directly dispute the Magistrate Judge’s

findings with respect to venue or the impropriety of making a collateral attack in an

administrative context. Instead, he merely states his disagreement with venue requirements

and with Heck’s prohibition on challenging the validity of criminal convictions through

                                            3
civil actions. He also repeats the conclusory allegations of fraud and wrongful conviction

stated in the Complaint.

       Bauer’s objections confirm the Magistrate Judge’s findings as to venue and the

merits of his claims. Bauer’s listed residential address is in Wisconsin, his conditions of

supervised release apparently require him to be in Wisconsin, and there is no indication

that he owns a business in Minnesota. Accordingly, Minnesota is not the proper venue for

this action.

       The Court agrees with the Magistrate Judge that transfer of this case to an

appropriate venue would not be in the interests of justice. Titles II and XVI prohibit

payment of public assistance to incarcerated individuals. See 42 U.S.C. §§ 402(x)(1)(A),

1382(e)(1)(A). While Bauer attempts to overcome this hurdle by claiming that he was

wrongfully convicted, his conviction has not been overturned, despite numerous attempts

at collateral attack in various courts. (See Exs. at 16.) As stated by the Magistrate Judge,

Heck unquestionably prevents Bauer from using a civil cause of action–including this one–

to further “call into question the lawfulness of [his] conviction.” Heck, 512 U.S. at 483.


                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

   1. Plaintiff’s Application to Proceed in forma pauperus [Docket No. 2] is DENIED

       as moot;




                                             4
   2. Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation are

      OVERRULED;

   3. The Report and Recommendation of the Magistrate Judge [Docket No. 5] is

      ADOPTED; and

   4. This action is DISMISSED without prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: May 28, 2019                          _______                     ______
at Minneapolis, Minnesota.                         JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                         5
